10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ18-572
v. DETENTION ORDER
JOSEPH W. WATSON,
Defendant.

 

 

 

The Court conducted a detention hearing under 18 U.S.C. § 3142(1), and based upon the
findings and reasons below finds there are no conditions or combination of conditions defendant
can meet which will reasonably assure defendant’s appearance and the safety of other persons
and the community

FlNDlNGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(l] Defendant is wanted in the Western District Of North Carolina for allegedly
violating conditions of supervision Defendant stipulated to detention

(2] lt is therefore ORDERED:

(l) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate1 to the extent practicable,

from persons awaiting or Serving sentences, or being held in custody pending appeal;

DETENTION ORDER - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of` a court of` the United States or on request of` an attorney for the
Govemment, the person in charge of` the correctional facility in which Def`endant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4] The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services
Off'lcer.

DATED this 13th day of December, 2018_

67

BRIAN A. TSUCHIDA
United States Magistrate Judge

DETENTlON ORDER - 2

 

